Title: To George Washington from William Blount, 17 January 1797
From: Blount, William,Cocke, William
To: Washington, George


                        
                            Sir, 
                            Philadelphia January 17th 1797
                        
                        We beg your Permission to recommend to you for your Nomination for District
                            Judge of the District of Tennessee John Rhea Esquire: We recommend him upon the following
                            grounds; In the late Revolution he embraced every opportunity to give Proofs by rendering
                            personal services and otherwise of his firm Attachment to the Principles upon which the
                            Independence of the United States was established, he is about forty five years of age,
                            eighteen of which he has resided within the Limits of that Tract of Country at present
                            denominated the State of Tennessee he is among the oldest Lawyers of that State with a great
                            share of Practice and universally acknowledged to be possessed of as much legal knowledge
                            and as good Abilities as any other in the State, a Man of unexceptionable moral Character,
                            of general Science firmly attached to the present Form of Government and we assure you that
                            his appointment to that Office will be pleasing to the Citizens of Tennessee in general: And
                            as further Proofs of the Wishes of sundry respectable Citizens of Tennessee touching the
                            appointment of Mr Rhea we inclose herewith several Letters a List of which is subjoined and
                            have the honor to be very respectfully Your obedient Servants
                        
                            Wm Blount
                            Wm Cocke
                        
                        
                            List of Papers inclosed herewith
                        
                        
                        
                            No. 1. Letter from Govr Sevier 24th Novr 1796.
                             2 Do from Colo. John McLelland 5th Novr 1796.
                             3 Do from George Gillaspie Sheriff and Colo. of—Washington County 16th Novr 1796.
                             4. Do from Landon Carter Brigr Genl Washington— District—25th Novr 1796.
                            To which is subjoined the Certificate of Andrew Grier esquire.
                            Mr Blount has also received other Letters equally recommendatory of Mr Rhea
                                which cannot be inclosed because the Paragraphs respecting Mr Rhea are intermixed with
                                others on private business, namely one from Brigadier General White of Hamilton
                                District, another from Charles McClung Esquire Clerk of Knox County Court, a man of
                                Character and good legal Abilites and another from James Stuart Esquire Speaker of the
                                house of Representatives of the State of Tennessee.
                            Mr Blount & Mr Cocke will be glad if the President has any Doubt as
                                to the Propriety of nominating Mr Rhea that he would make Inquiry of the Representative
                                of Tennessee Mr Andrew Jackson who is himself a Lawyer.
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Jonesb’ro 24 November 1796
                            
                            I am induced to suppose, that there will be several Candidates for the
                                Judges place, John Rhea esquire is among the Number; As to his Qualifications to fill
                                that office I need not Mention to you, as you Are Very Well Acquainted with his Abilites
                                and General Character. permit me to observe, that Mr Rhea in My opinion Will be very
                                Acceptable to the people at large; perhaps More So than Any other person I have yet
                                heard of Among the Number, And I make no doubt you Will use your interest to have him
                                Appointed. I have the honor to be sir, Your Mo. obedt Servt
                            
                                John Sevier
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir,
                                Knoxville November 5th 1796.
                            
                            You will no doubt have heard, before this reaches you that Mr John Rhea
                                would accept the appointment of Federal Judge for this district.
                            I am informed that Mr David Campbell will go on to Philadelphia to ask in
                                person that appointment.
                            If the voice of the people in this State would have any influence on him
                                who is to nominate and those who are to advise and consent to that appointment it would,
                                I believe, be almost unanimous in favor of the former.
                            I have conversed with many on the subject and never heard any express a
                                wish that any person should receive that appointment in preference to Mr Rhea: but on
                                the contrary all appeared anxious that he should have it. I have the honor to be, with
                                much esteem Your Obedient Servant
                            
                                John McClennan
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Worthy Sir,
                                16 November 1796
                            
                            It is the report of this place that Judge Campbell is gon on to
                                philadelphia or is a Bout to start there, in order to be appointed Federal Judge
                                Application was made me by a Number of the Citizens of this County to wright to you
                                knowing that you and myself was well aquainted that It was not thair wish he should be
                                Appointed by any means, the reasons they give was this that
                                    they ware well a quainted with him as Judge and did Corduly
                                despise him and it is also my wish that he be not Appointed If possiable it can be
                                prevented I am Shore that nine tenths of the people of this State is Opposed to Campbells
                                being Judge, I was requested to make mention to you Mr Rhea was the wish of the people
                                in Gnl. If is Should Meet with your good Approbation I hope you will put his name in
                                nomenation and have him Appointed if posiable, there Appears Nothing new at present Colo.
                                Carter is Our Brigedear Gnl for this district on monday last was the election for the
                                elector of this district and Hugh Nelson esqr. was Appointed the elector—Mother and
                                Family are well at present Brother allens Complements to you. I am Dear Sir with respects
                                yours &C.
                            
                                Geo. Gillespie
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Jonesborough November 25th 1796
                            
                            The mindes of the People Particularly of a number of
                                my Acquaintances appear to be Adjutated Respecting the appointment of a Judge of the
                                District of Tennessee under an Impression that Judge Campbell were making considerable
                                exertions to obtain the Same which by no means appear to meet their Approbation which
                                have been fully demonstrated by Written Instructions from the People of Washington
                                County by their Representatives in Committee met in Jonesborough to
                                their Representatives in General assembly at Knoxville by no means to Reappoint him as a
                                State Judge when on the other hand they appear to be anxious that John Rhea Esqr.
                                Attorney at Law Should fill that Vacancy and fllatter themselves that through the
                                assistance of thier Senators he may obtain the Same in preference to any other Person we
                                hear of in Nomination, I should have wrote more fully to yourself and Mr Cocke had not
                                been for Want of time the Post being in haste, Pleas to Present my Compliments to Mr
                                Cocke, I should be glad to Recive a Line for you both when ever Convenient. I am Sir
                                with every Sentiment of Respect and Esteem Yours &C.
                            
                                Landon Carter
                            
                            
                                P.S. Previous to Sealing this Andrew Grier Esqr. Signified his assent
                                    to the foregoing Sentiment and therefore hath hereunto assigned his name.
                            
                            
                            
                                Andw Grier 
                                
                                
                            
                        
                        
                    